DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Claim Objections
Claims 32  are objected to because of the following informalities:  
I.  
In claim 24 line 4, “theheat energy” should be “the heat energy”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 22, 24-26, 28-36, 51-52, 54, 55, and 57-61, each of these dependent claims begins with “a method” instead of “the method”. This renders unclear whether reference back to the same method as previously recited or a new method is intended to be recited, causing the claims to be indefinite.

Regarding claim 50, as amended, the primary input side and secondary output side are for the same working fluid, which is the working fluid which also passes through the geothermal systems. This means that as recited, the secondary output side of the heat pump system uses the same working fluid as is circulated through the geothermal systems and the primary input side.
As disclosed in the specification, the heat pump system is 8, and comprised of compressor 16, heat exchanger 24, expansion valve 12, and heat exchanger 18. The input side 10 receives energy from the borehole heat exchanger systems, and output side 14 outputs energy, as described in paragraph [0023].
As disclosed in the specification and figures, the only working fluid which is used for both the input side and the output side of the heat pump system is the refrigerant in the vapor compression loop. However, as recited in claim 50 as amended, the same working fluid is also used for the geothermal systems.
Further confusing the reading of the claims in light of the specification, as recited in claim 55, which appears to be intended to depend upon claim 50, a first working fluid circuit is “defined between the secondary output side of the heat pump system and the output of the first heat exchanger”. The first heat exchanger is recited in claim 54 as “between the first geothermal system and the secondary output side”, in spite of claim 50, which recites that the secondary output side uses the same working fluid as the geothermal system.
For the purpose of examination, “providing a heat pump system having a primary input side for working fluid and a secondary output side of the working fluid, a first geothermal system in which the working fluid is circulated, and a second geothermal system in which the working fluid is circulated” in claim 50 will be interpreted as “providing a heat pump system having a primary input side for a working fluid and a secondary output side for an output working fluid, a first geothermal system in which the working fluid is circulated, and a second geothermal system in which the working fluid is circulated”. Similarly, throughout the claims which depend upon or appear to be intended to depend upon claim 50, references to the working fluid that passes through fluid lines 26 and 28 of output side 14 of the heat pump as disclosed will be treated as “the output working fluid”, and the working fluid that passes through fluid lines 20 and 22 of input side 10 of the heat pump, and through the geothermal systems, will be treated to as “the working fluid”. It is entirely possible that the examiner does not have a perfect understanding of what is intended to be claimed, and it is respectfully suggested that the applicant verify that this interpretation of the claims is accurate. 

Claim 54 is currently recited to depend upon cancelled claim 53. It appears claim 54 may be intended to depend upon claim 50; however, this is not clear from the claims themselves.

Similarly, claims 57-61 currently depend, either directly or indirectly, upon claim 56, which has been cancelled. It appears claims 57-59 may be intended to depend upon claim 50 as amended; however, the claims themselves are not clear. Therefore, it is unclear which preceding claims these claims are intended to depend upon.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 50-52, 54, 55, and 57-61 are rejected under pre-AIA  35 U.S.C. 102(a) (2) as being anticipated by Stewart et al (US Patent Application Publication No. 2011/0197599).
Regarding claim 50, Stewart et al discloses a method of operating a thermal energy system, the method comprising the steps of:
a) providing a heat pump system (232, see figure 3 and paragraph [0115]) having a primary input side for working fluid (left, see figure 3) and a secondary output side (right of heat pump 232, see figure 3) for an output working fluid, a first geothermal system (246, see figure 3 and paragraph [0116]) in which the working fluid is circulated, and a second geothermal system (248, see figure 3 and paragraph [0118]) in which the working fluid is circulated;
b) selectively connecting, by a first switch assembly (portion of manifold 244), the first geothermal system to each of the primary input side and to the secondary output side, wherein the first switch assembly comprises at least one switchable plural-way valve mechanism between an output of the first geothermal system and the primary input side of the heat pump system and adapted to selectively direct the working fluid from the first geothermal system to the secondary output side or to the primary input side of the heat pump system (see paragraphs [0115]-[0118]); and
c) selectively connecting, by a second switch assembly (portion of manifold 244), the second geothermal system to the primary input side, wherein the second switch assembly comprises at least one switchable plural-way valve mechanism between an output of the second geothermal system and the primary input side of the heat pump system and adapted to selectively direct the working fluid from the second geothermal system to the primary input side of the heat pump system (via loop 50, see paragraphs [0031], [0032], and [0098] and figures 1 and 3) and  or to the first geothermal system (see paragraphs [0031], [0032], and [00124], and figures 3 and 5);
wherein the first and second geothermal systems are interconnected on the primary input side or on the secondary output side (see figure 3 and paragraphs [0031], [0032], and [0124]).

Regarding claim 51, the first geothermal system comprises at least one borehole heat exchanger (BHE stands for Borehole Heat Exchanger; see paragraph [0116]).

Regarding claim 52, the second geothermal system comprises at least one borehole heat exchanger (BHE stands for Borehole Heat Exchanger; see paragraph [0116]).

Regarding claim 54, a first heat exchanger (216, see figure 3 and paragraph [0115]) is between the first geothermal system and the secondary output side of the heat pump, the first heat exchanger having an input switchably connectable to the first geothermal system and an output connected to the secondary output side (see figure 3; manifold can connect the geothermal system to heat pump 232 via loop 50 or fluid loop 290/299, heat exchanger 20, and fluid loop 224).

Regarding claim 55, a first working fluid circuit (loop 244) is defined between the secondary output side of the heat pump system and the output of the first heat exchanger, and a second working fluid circuit (50, see figure 3 and paragraph [0111]).

Regarding claim 57, steps b) and c) can be carried out to connect the first geothermal system to the secondary output side (via loop 224 and lines 290 and 299) and the second geothermal system to the primary input side of the heat pump system.

Regarding claim 58, steps b) and c) can be carried out to connect the first and second geothermal systems to the primary input side of the heat pump system (via loop 50, see figure 3).

Regarding claim 59, steps b) and c) can be carried out to connect together the first and second geothermal systems via the heat pump system (by the combination of loop 50 with the loop formed by lines 290 and 299, see figure 3).

Regarding claim 60, steps b) and c) can be carried out to directly interconnect the first and second geothermal systems (see figure 3).

Regarding claim 61, the heat pump system comprises one or more heat pumps utilizing a vapor-compression cycle (see paragraph [0119], which refers to the electrical energy required to run the compressor of heat pump 232).


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-22, 24, and 28-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al (US Patent Application Publication No. 2011/0197599, previously of record) in view of Skillman (US Patent No. 2,533,407).
Regarding claim 20, Stewart et al discloses a method of operating a thermal energy system coupled to a building energy system which selectively provides heating and/or cooling to a building, the method comprising the steps of:
a) providing a thermal energy system comprising a heat pump system (heat pump 32, see figure 1 and paragraph [0086]) having an output side and an input side, a heat energy working fluid loop extending into a building, the output side being coupled to a building by the heat energy working fluid loop to provide heating to the building from the thermal energy system (heating exchanger 66 in HVAC loop 64 is connectable to fluid output from loop 50, see figure 1 and paragraphs [0098] and [0099]), a first geothermal system (borehole group 46, see figure 1 and paragraphs [0098] and [0099]) in which a working fluid is circulated and a second geothermal system (borehole group 48, see figure 1 and paragraph [0088]) in which the working fluid is circulated;
b) selectively thermally connecting, by a first switch assembly (portion of central manifold 44 of Stewart, see figures 1 and 5 and paragraphs [0100] and [0124]), the first geothermal system to each of the input side of the heat pump and the heat energy working fluid loop to provide heat to the building, wherein the first switch assembly comprises at least one switchable plural-way valve mechanism between an output of the first geothermal system and the input side of the heat pump system and adapted to selectively direct the working fluid from the first geothermal system to the heat energy working fluid loop or to the input side of the heat pump system (see figure 1; the first geothermal system is thermally connectable, either directly or indirectly, to each of these); and
c) selectively thermally connecting, by a second switch assembly (portion of manifold 44 of Stewart, see figures 1 and 5 and paragraphs [0100] and [0124]), the second geothermal system to each of the input side of the heat pump system and the cooling demand working fluid loop to provide cooling to the building (again see figure 1 and paragraph [0088]; the HVAC system of Stewart cools as well as heating), wherein the second switch assembly comprises at least one switchable plural-way valve mechanism between an output of the second geothermal system and the input side of the heat pump system and adapted to selectively direct the working fluid from the second geothermal system to the cooling demand working fluid loop or to the input side of the heat pump system (input side of the heat pump system is via loop 50; see figures 1, 3, and 5; see also paragraphs [0031], [0032], [0098], and [0124]).
It is noted that Stewart et al does not explicitly disclose a cooling demand working fluid loop which is separate from and additional to the heat energy working fluid loop.
However, Skillman discloses separate heating and cooling fluid loops (loop through heat radiator 15 and loop through heat absorber 6, see figure 1 and column 3 lines 41-42 and 55-56) for temperature control in a building.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include separate heating and cooling loops in the building, as is disclosed by Skillman, in order to permit better fine control of the temperature of the building.

Regarding claim 21, the first geothermal system includes at least one borehole heat exchanger (42, see figure 1 and paragraph [0088] of Stewart).

Regarding claim 22, the second geothermal system includes at least one borehole heat exchanger (42, see figure 1 and paragraph [0099] of Stewart).

Regarding claim 24, a first heat exchanger (heat exchanger of second intermediate heat pump, not shown, see paragraph [0102] of Stewart) is between the first geothermal system and the heat energy working fluid loop, the first heat exchanger having an input switchably connectable to the first geothermal system (via the manifold) and an output connected to the heat energy working fluid loop.

Regarding claim 25, a first working fluid circuit is defined between the output of the heat pump system, the output side of the first heat exchanger, and the heat energy working fluid loop (see figure 1), and a second working fluid circuit is defined between the input of the first heat exchanger and the first geothermal system (see figure 1 in combination with paragraph [0102] of Stewart; the second intermediate heat pump, when present, causes there to be a second working fluid circuit defined between the input of the first heat exchanger and the first geothermal system).

Regarding claim 28, a second heat exchanger (heat exchanger of second intermediate heat pump, not shown, see paragraph [0102] of Stewart) is between the second geothermal system and the cooling demand working fluid loop, the second heat exchanger having an input switchably connectable to the second geothermal system and an output connected to the cooling demand working fluid loop.

Regarding claim 29, the cooling demand working fluid loop defines a third working fluid circuit, and a fourth working fluid circuit is defined between the input of the second heat exchanger and the second geothermal system (see figure 1 in combination with paragraph [0102]).

Regarding claim 30, a first heat exchanger is between the first geothermal system and the heat energy working fluid loop, the first heat exchanger having an input switchably connectable to the first geothermal system, and an output connected to the heat energy working fluid loop, wherein a first working fluid circuit is defined between the output side of the heat pump system, the output of the first heat exchanger, and the heat energy working fluid loop, and a second working fluid circuit is defined between the input of the first heat exchanger of the first geothermal system (see the rejections of claims 24 and 25), wherein the second and fourth working fluid circuits are switchably connectable by the first and second switch assemblies (both switch assemblies are part of the manifold, as detailed above) and a common working fluid (water, see paragraph [0098]) is present in the first and second geothermal systems and on an input side of each of the heat pump system and the first and second heat exchangers.

Regarding claim 31, steps b) and c) are carried out to thermally connect the first geothermal system to the heat energy working fluid loop and the second geothermal system to the cooling demand working fluid loop, the heat pump system being thermally unconnected to the first and second geothermal system (see figure 1).

Regarding claim 32, steps b) and c) can be carried out to thermally connect the first geothermal system to the heat energy working fluid loop and the second geothermal system to the input side of the heat pump system and the cooling demand working fluid loop, the output side of the heat pump system being thermally connected to the heat energy working fluid loop.

Regarding claim 33, steps b) and c) can be carried out to thermally connect the second geothermal system to the cooling demand working fluid loop and the first geothermal system to the input side of the heat pump system and the heat energy working fluid loop, the output of the heat pump system being thermally connected to the heat energy working fluid loop.

Regarding claim 34, steps b) and c) can be carried out to thermally connect the first and second  geothermal systems to the input side of the heat pump system, the output side of the heat pump system being thermally connected to the heat energy working fluid loop.

Regarding claim 35, steps b) and c) can be carried out to thermally connect together the first and second geothermal systems via the heat pump system, the heat energy working fluid loop, and the cooling demand working fluid loop being unconnected to the first and second geothermal systems.

Regarding claim 36, the heat pump system of Stewart et al. comprises one or more heat pumps utilizing a vapor-compression cycle (see paragraph [0086]).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al (US Patent Application Publication No. 2011/0197599, previously of record) in view of Skillman (US Patent No. 2,533,407) as applied to claim 20 above, and further in view of Petersen (US Patent No. 3,965,972, previously of record).

Regarding claim 26, most elements are disclosed by Stewart et al in view of Skillman, as detailed above.
It is noted that Stewart in view of Skillman does not explicitly disclose a solar thermal energy collector adapted to heat a working fluid and switchably connected between the first geothermal system, the heat energy working fluid loop, and the input of the heat pump system.
However, Petersen explicitly discloses a solar collector (14, see figure 1 and column 2 line 46) which is used in combination with two geothermal systems which each have at least one bore hole heat exchanger (heat storage ground well 26 and cold storage ground well 27, see column 3 lines 12-14 and 19-26).
Furthermore, because everything else is disclosed by Stewart to be switchably connected, the solar collector of Stewart et al in view of Skillman and further in view of Petersen would be switchably connected to other system components, such as the first geothermal system, heat energy working fluid loop, and the input of the heat pump system.

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page  7 that the claims have been amended to overcome the previous rejection under 35 USC 112(b) as indefinite due to lack of clarity. However, as detailed above, the claims are now unclear and therefore indefinite in new and different ways.
It is argued on page 7 that there is not disclosure or suggestion in Stewart alone of some 14 lines of claim language.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is argued on page 8 that Skillman alone cannot disclose all of the recited features, because Skillman does not disclose borehole heat exchangers.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Stewart discloses borehole heat exchangers. Skillman discloses a separate cooling fluid loop for climate control in a building than the heating fluid loop for climate control in the same building. It is the combination, not the individual references, which was relied upon in the above rejection.

It is argued on page 8 that Stewart does not disclose or suggest connecting the first geothermal system to the secondary output side of the heat pump system.
As illustrated in figure 1 and addressed in paragraph [0025] of the instant application, input line 26 and output line 28 are fluidly connected to the output side 14 of heat pump 32. As illustrated in figure 1 and described in paragraph [0030], there lines 70 are fluidly connected to the output side of first heat exchanger 52; these lines connect through valve 68 to the output side of the heat pump. As described in the specification and illustrated in the figures, the same working fluid does not pass into the borehole heat exchanger systems as passes into the building. The building is thermally connected via the heat exchangers, including the heat pump, to the borehole heat exchangers, but there is not a fluid connection to the building from the borehole heat exchangers. Depending upon the operating mode, a given heat exchanger or heat pump system may not be fluidly connected to the borehole heat exchangers, but the building is never fluidly connected to the borehole heat exchangers. 
As illustrated in figures 3 and explained above, the output side of the heat pump is thermally connected to both geothermal systems via the fluid loop including lines 299 and 290, which is in thermal communication with loop 244. Furthermore, the output side of the heat pump is inherently in thermal communication with the input side of the heat pump, because a “heat pump” is for the purpose of moving heat around, which is thermal communication. Therefore, there is as much thermal communication between the geothermal systems and heat pump of Stewart as there is in the instant application, and the argument is unpersuasive.
If the applicant has a clear citation of where a fluid connection between the geothermal system and the building is disclosed, an argument presenting such a citation would be persuasive. The examiner notes that paragraph [0032], which states that the first and second switch assemblies are selectively switchable to interconnect the first and second geothermal systems on the primary side of the heat pump or on the secondary output side 14, does not indicate fluid connection across the first and second heat exchangers, but instead only indicates thermal connection. Line 116 is not, as described and illustrated, a continuation of line 98; line 118 is not, as described and illustrated, a continuation of line 106. This is made especially evident by the first heat exchanger as illustrated in figure 1; the arrows used to indicate fluid flow do not work unless the flow is horizontal through the heat exchanger, not vertical.
In other words, the examiner has rejected the claims to the extent she is able within the scope of reading the claims in light of the specification.


It is stated on page 9 that the Applicant submitted further arguments regarding Stewart in its previous response, and the arguments are reiterated herein.
This appears to be followed by a repetition of the arguments presented in the remarks of both July 29, 2021 and January 21, 2022, each respectively being on pages 8-12. The repetition of the argument that Stewart does not disclose thermal connection between components is no more persuasive; additionally, the argument was answered in full in the final rejection of November 15, 2021.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763